                     IN, THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                NO. 4:18-CR-00014-lBO


UNITED STATES OF AMERICA

                v.

WILLIE LEE SMALLWOOD, JR.


                        PRELIMINARY ORDER OF FORFEITURE

      WHEREAS,       pursuant      to    the   entry   of    a   Memorandum      of   Plea

Agreement entered into by the defendant on July 31, 2018 and the

defendant's guilty plea to offenses in violation of 18 U.S.C.                           §§
922 (g) (1)     and 924 (a) (2),       and further evidence of record and as

presented by the Government,               the Court finds that the following

property        is   hereby      f orfei table      pursuant      to    18    U.S. C.    §

924 (d) ( 1),    made   applicable       to    this proceeding by virtue of 28

U.S.C.   §    2461(c), to wit!

       (a)    . Taurus 9mm pistol, with serial number TGS07268;

       (b)      Rossi   M885    . 38    caliber    revolver,     with   serial    number

Wl66506;

       (c)      Ruger P90      .45 caliber pistol,          with serial number 661-

53218;

       (d)      Black Smith & Wesson .38 revolver,               with serial number

42998; and

       (e)      Any and all accompanying magazines and ammunition;


                                               1
      AND WHEREAS,          by virtue of said finding,                 the United States

is now entitled to possession of said property pursuant to

21 U.S.C. § 853 and Fed. R. Crim. P. 32.2 (b} (3);

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.     That based upon the Guilty Plea by the defendant,                              the

United      States    is    hereby        authorized    to    seize        the    above-stated

property,     and it is hereby forfeited to the United States for

disposition in accordance with the                     law,    including destruction,

subject to the provisions of 21 U.S.C.                        § 853(n},          as allowed by

Fed. R. Crim. P. 32.2 (b} (3).

       2.      That upon sentencing and issuance of the Judgment and

Commitment Order,           the Clerk of Court is directed to incorporate

a    reference       to    this        Preliminary    Order    of     Forfeiture        in   the

applicable section of the Judgment, as required by Fed. R. Crim.

P.    32.2 (b) (4) (B).           In     accordance     with        Fed.     R.      Crim.    P.

32.2(b) (4) (A),      this Order is now final as to the defendant upon

entry.

       3.     That pursuant to 21 U.S.C. § 853(n), the United States

shall publish notice of this Order and of its intent to dispose

of the property in such manner as the Attorney General or the

Secretary of-Treasury directs,                 by publishing and sending notice

in the same manner as in civil forfeiture cases,                             as provided in

Supplemental Rule           G ( 4) .      Any person other than the defendant,

having or claiming any legal                   interest in the             subject property


                                                2
must     file    a     petition       with     the     Court   within       30    days     of    the

publication of notice or of receipt of actual notice,                                    whichever

is earlier.

       The petition must be signed by the petitioner under penalty

of   perjury      and     shall       set    forth     the   nature      and     extent    of    the

petitioner's          right,    title,       or interest in the subject property,

and must include any additional facts supporting the petitioner's

1claim and the relief sought.
                                       I

       4.       That     upon       adjudication       of    all    third      party     interests

this Court will enter a Final Order of Forfeiture pursuant to 21

U.S.C.      §   853    and     28   U.S.C.     §   2461 (c),       as   required by       Fed.    R.

Crim. P. 32 .2 (c) (2).

       SO ORDERED.           This a_j'day of           /\I~                 ,    2018.




                                           Chief United States




                                                   3
